     Case 5:19-cv-00383-TES-CHW Document 69 Filed 12/29/20 Page 1 of 3


                     IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

DAVID ZAVALA,                                 )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )       CIVIL ACTION NO.
                                              )       5:19-CV-00383-TES-CHW
COMMISSIONER TIMOTHY C.                       )
WARD, ET AL                                   )
                                              )
        Defendants.                           )

             DEFENDANT WAGY’S MOTION TO STAY DISCOVERY

        COMES NOW, Defendant Wagy (“the Defendants”), by and through counsel,

Attorney General for the State of Georgia, and pursuant to Fed. R. Civ. P. 26(b)(2)(C)(iii)

and Fed. R. Civ. P. 26(d), files this Motion to Stay Discovery on the basis of her pending

Motion to Dismiss.

        I.     PROCEDURAL HISTORY AND ARGUMENT:

        On June 4, 2020, Defendants Polite, Taylor, Toole, Myrick, Goody, Ford, Ward,

Davis, Ball, Nopen, Gore and Harper filed a Motion to Stay Discovery pending a resolution

of their Motion to Dismiss, which was based upon the Plaintiff’s failure to exhaust his

administrative remedies prior to the filing of his Complaint. (Dkt. No. 38). On June 5,

2020, the Court stayed discovery in this case with the limited exception regarding

exhaustion. (Dtk. No. 39). Defendant Wagy has today filed a Motion to Dismiss, in which

she incorporated by reference the same exhaustion arguments made by the other defendants

in their Motion to Dismiss. (Dkt. No. 38). Therefore, for the same reason that the Court

stayed discovery for the Plaintiff’s claims against Defendants Polite, Taylor, Toole,

Myrick, Goody, Ford, Ward, Davis, Ball, Nopen, Gore and Harper. Defendant Wagy

requests that the Court also stay discovery on the Plaintiff’s claims against her.
  Case 5:19-cv-00383-TES-CHW Document 69 Filed 12/29/20 Page 2 of 3


       WHEREFORE, Defendant Wagy requests that their Motion to Stay be granted and

that the Court stay discovery pending a final resolution of her Motion to Dismiss.

       Respectfully submitted this 29th day of December, 2020.

                                             CHRISTOPHER M. CARR 112505
                                             Attorney General
                                             KATHLEEN M. PACIOUS 558555
                                             Deputy Attorney General
                                             /s/Andrew M. Magruder
                                             ANDREW M. MAGRUDER
                                             Special Assistant Attorney General
                                             Georgia Bar Number 465710
Wilkinson and Magruder, LLP
2 George C. Wilson Court
Augusta, Georgia 30909
(706) 737-0771; amm@wmssd.net
  Case 5:19-cv-00383-TES-CHW Document 69 Filed 12/29/20 Page 3 of 3


                            CERTIFICATE OF SERVICE

       I hereby certify that on this day I electronically filed DEFENDANT WAGY’S

MOTION TO STAY DISCOVERY with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following attorneys

of record. I hereby certify that today I have mailed by United States Postal Service the

document to the following non-CM/ECF participants:

DAVID ZAVALA
REG01574-120
ATLANTA
U.S. PENITENTIARY
Inmate Mail/Parcels
PO BOX 150160
ATLANTA, GA 30315

       This the 29th day of December, 2020.


                                              s/Andrew M. Magruder
                                              Georgia Bar No. 465710
                                              Special Assistant Attorney General
                                              2 George C. Wilson Court
                                              Augusta, Georgia 30909
                                              (706) 737-0771
                                              amm@wmssd.net
